


EIGHTH AMENDMENT AGREEMENT
THIS EIGHTH AMENDMENT AGREEMENT (this “Amendment”), dated as of October 27,
2014, is among WINTRUST FINANCIAL CORPORATION (the “Borrower”), the Lenders
party to the Credit Agreement referenced below and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders.
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to that certain Amended and Restated
Credit Agreement dated as of October 30, 2009 (as previously amended, the
“Credit Agreement”); and
WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein.
NOW, THEREFORE, the parties hereto, in consideration of the premises and the
mutual agreements herein contained, hereby agree as follows:
Section 1.Credit Agreement Definitions. Capitalized terms used but not otherwise
defined herein have the respective meanings set forth in the Credit Agreement.
Section 2.    Amendment to Credit Agreement. Effective on (and subject to the
occurrence of) the Amendment Effective Date (as defined below), definition of
“Maturity Date,” in Section 1.01 of the Credit Agreement is amended in its
entirety to read as follows:
“Maturity Date” means December 15, 2014; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
Section 3.    Representation and Warranties. In order to induce the Lenders and
the Administrative Agent to execute and deliver this Amendment, the Borrower
hereby represents and warrants to the Lenders and to the Administrative Agent
that both before and after giving effect to the Amendment that:
(a)    no Event of Default or Default has occurred and is continuing or will
result from the execution and delivery or effectiveness of this Amendment;
(b)    the representations and warranties of the Borrower contained in Article V
of the Credit Agreement are true and correct in all material respect as of the
date hereof and the Amendment Effective Date with the same effect as though made
on such date (except to the extent that that any such representation expressly
relates to an earlier date, such representation or warranty shall be made only
as to such earlier date); and
(c)    since December 31, 2013, there has been no event or circumstance, either
in the individual or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




Section 4.    Conditions to Effectiveness. The amendment set forth in Section 2
hereof shall become effective on the date (the “Amendment Effective Date”) when
the Administrative Agent shall have received a counterpart of this Amendment
executed by the Borrower, the Administrative Agent and each Lender.
Section 5.    Reaffirmation of Loan Documents. From and after the date hereof,
each reference to the Credit Agreement that appears in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby. As
amended hereby, the Credit Agreement is hereby reaffirmed, approved and
confirmed in every respect and shall remain in full force and effect.
Section 6.    Counterparts; Effectiveness. This Amendment may be executed by the
parties hereto in any number of counterparts and by the different parties on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same agreement.
Section 7.    Governing Law; Entire Agreement. This Amendment shall be deemed a
contract made under and governed by the laws of the State of Illinois. This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements with
respect thereto.
Section 8.    Loan Document. This Amendment is a Loan Document.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or representatives thereunto duly authorized as of
the date and year first above written.

WINTRUST FINANCIAL CORPORATION




By:/s/David A. Dykstra    
Name: David A. Dykstra
Title: Senior EVP and COO




BANK OF AMERICA, N.A.,
as Administrative Agent, Term Lender and Revolving Credit Lender




By:/s/Shubhashis De    
Name: SHUBHASHIS DE
Title: AVP, FI CREDIT RISK


WELLS FARGO BANK, N.A., as Revolving Credit Lender




By:/S/Phillip Hagglund    
Name: Phillip Hagglund
Title: Senior Vice President




ROYAL BANK OF CANADA, as Revolving Credit Lender




By:/s/Joseph Travaglione    
Name: Joseph Travaglione
Title: MD







Eighth Amendment
Wintrust

